Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1,5,7,8,10,12,15,17,19,20,22,27, and 32-37 are pending in the application. Claims 2-4,6,9,11,13,14,16,18,21 and 23-36 have been cancelled.   Thus, claims 1,5,7,8,10,12,15,17,19,20,22,27, and 32-37 have been examined to the extent they read on the subject matter of record.


Maintained Rejections
	Applicant's arguments filed January 26, 2021 are acknowledged and have been fully considered.  
	The rejection of claims 1,5,7,8,10,12,15,17,19,20,22,27, and 32-37 under 35 USC 103 as being obvious over Probasco  (US PG Publication 2009/0104288 A1, newly cited) in view of Mehlhorn et al. (US Patent 5,188,832, newly cited), Flesar et al. (Veterinary Microbiology, volume 145, Issues1-2, 28 September 2010, pages 129-133,previously cited) and  Del Vecchio (WO2013/030854 A1,newly cited, see attached document) is maintained for the reasons set forth below.



Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1,5,7,8,10,12,15,17,19,20,22,27, and 32-37 are rejected under 35 USC 103 as being obvious over Probasco  (US PG Publication 2009/0104288 A1) in view of Mehlhorn et al. (US Patent 5,188,832,), Flesar et al. (Veterinary Microbiology, volume 145, Issues1-2, 28 September 2010, pages 129-133,) and  Del Vecchio (WO2013/030854 A1). 

Applicant’s Invention

     Applicant claims biocide composition for controlling honeybee pests caused by Paenibacillus larvae spores and Nosema ceranae spores comprising a water soluble Olea europaea leaf extract dissolved in a water solution in a concentration range of 2-10 mg/ml and a syrup.



Determination of the scope and the content of the prior art
(MPEP 2141.01)

   Probasco teaches methods and compositions to prevent or treat a honey bee pathogen infection (e.g., Melissococcus plutonis, Paenibacillus larvae, Ascosphaera apis).  Specifically, the invention provides for the treatment or prevention of European or American foulbrood or chalkbrood.  In addition, the invention provides methods for controlling Varroa mites that can weaken a hive or act as vectors for bacterial diseases.  In further embodiments, the invention provides for the treatment or prevention of 
hive infestations with Lepidopteran pests, such as the wax moth (Galleria 
mellonella) (see abstract).  Probasco teaches that the invention provides a kit for the treatment or prevention of a pathogen infection or hive infestation, the kit comprising an effective amount of a hop derivative in a form suitable for delivery to a site of infection or infestation.  In one embodiment, the site of infection or infestation is a bee hive.  In one embodiment, the site of infestation is a bee ([0015] and [0110]).  In one approach, a hop derivative (i.e. Humulus lupulus) extract ([0083] is provided in an oil-based delivery system.  The oil-hop derivative mix is deposited on a solid substrate comprise sugar and water.  Particularly preferred are 50% w/v sucrose solutions.  A liquid composition is formed by dispersing hops acids in a sugar syrup comprising 50% sucrose in water.  The composition is used as a feed supplement for the bees and can be placed at a suitable location in or near a hive ([0104]).  Alternatively, biocides of the invention may also be formulated in a solid tablet and comprise (and preferably consist essentially of) an oil, a protein/carbohydrate material (preferably vegetable based), a sweetener and an active ingredient useful in the prevention or treatment of a bacterial infection in a honey bee ([0098]).  Tablets typically contain about 4-40% (e.g., 5%, 10%, 20%, 30%, and 40%) by weight of an oil (e.g., plant oil, such as corn, sunflower, peanut, olive… ([0098]). The tablets also contain between about 10-75% (10, 15, 20, 25, 50, and 75%) by weight of a sweetener.  As used herein, the term "sweetener" generally refers to both natural and artificial sweeteners.  Preferably, the sweetener is a sugar such as glucose, fructose, sucrose, galactose, lactose… ([0099]). In treating honeybees that are generally colonized in a manufactured bee hive, the tablet is preferably placed inside the hive ([0102]).   Biocides of the invention can also be delivered in the form of syrups that are attractive to bees and induce feeding behavior.  The syrups for use in the invention preferably comprise sugar and water.  Particularly preferred are 50% w/v sucrose solutions.  The composition is used as a feed supplement for the bees and can be placed at a suitable location in or near a hive ([0104]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of    Probasco is that    Probasco does not expressly teach a method of controlling pest caused by Nosema ceranae spores and that the application of the biocide composition is done by dipping or impregnating.   However, Melhorn et al. teach compositions comprising sucrose (column 4, lines 10-13) and olive oil (column 7, lines 4-16) in a treatment in combination with other active substances, for a treatment of bees against Nosema apis (see column 4, lines 1-18).  With regards to the claimed limitations wherein Applicant claims that the application of the biocide composition is done by dipping or impregnating, this is merely judicious selection of an application method by one of ordinary skill in the art in the absence of evidence to the contrary. 

   A second difference between the invention of the instant application and that of    Probasco is that    Probasco does not expressly teach the use of Olea europaea extract as the biocide in a concentration range of 2-10 mg/ml.  However, Flesar et al. disclose a study wherein 19 crude extracts from selected plants were tested in vitro for antibacterial activity against three strains of P. larvae, the causal agent of American Foulbrood Disease of honey bees (AFB) (abstract). Specifically, Flesar et al. disclose that Olea europaea L. exhibited an antimicrobial effect against P. larvae with MIC (minimum inhibitory concentration) a value of 256 (µg/ml) (see Table 2, page 131).  Flesar et al. also disclose that plant material was collected and after extraction, samples 25.6 mg/ml and stored at −20 °C until used (see page 130, Section 2.1) and that in vitro antibacterial activity was determined by the broth microdilution method using two-fold dilutions of each compound or extract tested were carried out (see Section 2.3, page 130).  With regards to the claimed concentration being 2-10 mg/ml, Flesar et al. do not teach the amount of extract in the claimed range.  However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts.   Determining optimal concentrations of the herbicidal components is routine experimentation and is readily practiced by one of ordinary skill.  
 
   A third difference between the invention of the instant application and that of    Probasco is that    Probasco does not expressly teach that the one or more biocides are selected from the group consisting of: soybean extract, magwort extract, eucalyptus extract, lemon extract, anise extract, cinnamon extract, black pepper extract, soapbark extract, rosemary extract, thyme extract, winter savoiy extract, celery extract, basil extract, bergamot extract, onion extract, cardamom extract, coriander extract, cypress extract, clove extract, cumin extract, turmeric extract, juniper extract, tarragon extract, geranium extract, fennel extract, frankincense extract, jasmine extract, laurel extract, mandarin extract, lemon balm extract, mint extract, oregano extract, rosemary extract, sage extract, sandalwood extract, thyme extract, turpentine | extract, vanilla extract, , carrot extract, garlic extract and combinations thereof.  However, Del Vecchio teaches a method for preventing and treating Colony Collapse Disorder  using a liquid solution or suspension that comprises tonic and nutrient ingredients, mainly consisting of milk plant extracts and healing ingredients to bees, such as essential oils of thyme and oxalic acid (abstract) caused by the endemic presence of Nosema (see page 9, line 32 bridging to page 10, lines 1-8).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


   The teachings of Probasco and Melhorn et al. are directed to compositions comprising sucrose (column 4, lines 10-13) and olive oil (column 7, lines 4-16) in a treatment in combination with other active substances, for a treatment of bees against pests caused by spores.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Probasco and Melhorn et al.  to arrive at a method of controlling pest caused by Nosema ceranae spores at the time the instant invention was filed, with a reasonable expectation of success.  The instant claims would have been obvious because the substitution of one known spore causing pest for another spore causing pest  in the claimed method have yielded predictable results to one of ordinary skill in the art at the time of the invention.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

The teachings of Probasco and Flesar et al.  are directed to methods and compositions that are used to prevent parasitic mite infestation in a honey bee hive or the treatment of American Foulbrood Disease of honey bees.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Probasco and Flesar et al.   to arrive at a biocide composition comprising Olea europaea extract at the time the instant invention was filed, with a reasonable expectation of success.  Flesar et al. disclose that American foulbrood (AFB) is a serious worldwide-spreading disease of honey bee (Apis mellifera L.) caused by the spore-forming, Gram-positive bacterium Paenibacillus larvae and that a popular approach in treatment of AFB in some countries, such as US, is suppressing of the clinical phase of the disease with supplemented antibiotics which has been shown to lead to bacterial resistance or contamination of apiary products. Further, Flesar et al teach that antibiotics in bee keeping are legally banned in European Union and affected colonies are often destroyed by burning the hives.  Flesar et al. disclose that higher plants are considered as important sources of bioactive molecules, some of them exhibiting antibacterial effect with future prospects in pharmaco-chemistry or food control and that various natural products have been investigated and have shown growth-inhibitory effect against several diseases of honey bee brood, including AFB(see Introduction section, pages 129-130). One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a composition for controlling honey bee pests wherein bacterial resistance or contamination of apiary products is prevented.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the 


   The teachings of Probasco and Del Vecchio are directed to compositions for a treatment of bees against pests caused by spores.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Probasco and Del Vecchio.  to arrive at a method of controlling pest caused by spores at the time the instant invention was filed, with a reasonable expectation of success.  The instant claims would have been obvious because the substitution of one known extract for another extract in the claimed method have yielded predictable results to one of ordinary skill in the art at the time of the invention.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed with known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention
   

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).









Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on January 26, 2021, with respect to the rejection of claims 1,5,7,8,10,12,15,17,19,20,22,27, and 32-37 under 35 USC 103 as being obvious over Probasco  (US PG Publication 2009/0104288 A1) in view of Mehlhorn et al. (US Patent 5,188,832,), Flesar et al. (Veterinary Microbiology, volume 145, Issues1-2, 28 September 2010, pages 129-133,) and  Del Vecchio (WO2013/030854 A1) have been fully considered but they are not persuasive.   Applicant argues that the biocide composition consistent with claim 1 uses water as a solvent. Conversely, Applicant argues that the cited Flesar reference discloses an entirely different solvent. Specifically, the Flesar extraction method uses two 1:1 methanol- dichloromethane organic solvents, which have high and low polarity indices, respectively. Alternatively, Applicant argues that  by using a water solvent, the extract that produced as claimed in the present application contains more polar active principles (more soluble); therefore, the extract is diluted directly in water. In view of the above, the composition of the present application is different from the compounds in the cited Flesar reference, either in the type of compounds present given their polarity, or in the proportion that the compounds that may coincide in the final extract present.  However, the Examiner is not persuaded by Applicant’s arguments because this would be persuasive if the claims were written to make this clear. However, the claims recite that the extract is dissolved in the water, not that compounds are extracted with water.  Probasco teaches that biocides of the invention can also be delivered in the form of syrups that are attractive to . 
Secondly, Applicant argues that the Examiner misconstrues the cited Flesar reference when concluding that the concentration used by Flesar is 12.8 mg/ml. Specifically, Applicant argues that the text of the cited article has been misinterpreted because in the paragraph of the document  the phrase from the original document that indicates that 8 dilutions were made was omitted, as well as the phrase that indicates it is from the concentration of 256 µg/ml of extract from which those 8 dilutions were made and that the concentration range evaluated by Flesar goes from 2 µg/ml to 256µg/m.  However, the Examiner is not persuaded by Applicant’s argument. With regards to the claimed concentration being 2-10 mg/ml, Flesar et al. do not teach the amount of extract in the claimed range.  However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts.   Determining optimal concentrations of the herbicidal components is routine experimentation and is readily practiced by one of ordinary skill.  



In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).










Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/ALI SOROUSH/Primary Examiner, Art Unit 1617